Citation Nr: 0307316	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  94-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for post-gastrectomy syndrome with 
incisional hernia and dumping syndrome, to include the issue 
of whether a timely perfected appeal was received from rating 
action of January 1994.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.  

The issue of service connection for post-traumatic stress 
disorder (PTSD) comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision.  

By rating action in January 1994, the RO denied service 
connection for a skin disability on a direct basis, an 
increased rating for service-connected post-gastrectomy 
syndrome with incisional hernia and dumping syndrome, and 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  

On appeal in March 1999, the Board denied service connection 
for a skin disorder on a direct basis, stayed the issue of 
entitlement to a total rating, and remanded the issue of an 
increased rating for post-gastrectomy syndrome.  The Board 
found that there was a question as to whether the veteran's 
notice of disagreement (NOD) for the increased rating issue 
was timely received, and whether he was properly notified of 
the denial of his claim of service connection for a skin 
disorder due to exposure to herbicides.  

In March 1999, the RO notified the veteran that his claim of 
service connection for a skin disorder due to herbicide 
exposure was denied.  A copy of the veteran's appellate 
rights was attached to the notice letter.  A notice of 
disagreement was received in September 1999, and an SOC was 
promulgated in October 1999.  No further correspondence 
addressing this issue was received from the veteran within 
the one year period to perfect an appeal as prescribed by 
38 C.F.R. § 20.302(b) (2002).  Accordingly, this issue is not 
in appellate status and will not be addressed in this 
decision.  

Regarding the claim for an increased rating, the RO found 
that the veteran's NOD was timely received and provided him 
with an SOC in August 1999.  The notice letter also included 
a copy of his appellate rights.  A letter addressing the 
issue of gastrointestinal problems was received from the 
veteran in May 2001.  In January 2003, the veteran was 
notified by the Board that his substantive appeal for the 
increased rating claim may not have been timely received.  
The veteran was informed of the pertinent facts of his claim 
and was given 60 days to provide additional evidence or 
argument on the matter, after which, the Board would consider 
the issue of whether a timely substantive appeal had been 
received.  The veteran did not reply to the notice or request 
a hearing on the matter.  Accordingly, the Board will proceed 
to adjudicate the issue of whether a timely substantive 
appeal had been received.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims of 
service connection for PTSD and a total rating have been 
obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

4.  The veteran does not currently have PTSD as a result of 
wartime experiences in Vietnam.  

5.  By letter dated January 24, 1994, the veteran was 
notified of the January 1994 rating action which denied an 
increased rating for his gastrointestinal disorder.  

6.  Following submission of a notice of disagreement, a 
statement of the case was issued on August 20, 1999, in which 
the claim for an increased rating was denied.  

7.  A VA Form 9 or a document which could be construed as a 
substantive appeal was not received within 60 days from the 
issuance of the statement of the case.  

8.  The veteran's only service connected disability is post-
gastrectomy syndrome with incisional hernia and dumping 
syndrome, rated 40 percent disabling.  

9.  The veteran has two years of college education, and has 
occupational experience in the automotive industry and in 
construction; he last worked in 1992.  

10.  The veteran's service-connected disability does not 
preclude him from securing and following substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2002).  

2.  The Board lacks jurisdiction to consider the issue of an 
increased rating for post-gastrectomy syndrome with 
incisional hernia and dumping syndrome.  38 U.S.C.A. §§ 1110, 
5103A, 7104, 7105(d)(3), 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.301(a), 20.302(b), 20.305, 20.306 
(2002).  

3.  The criteria for a total rating based for compensation 
purposes based on individual unemployability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The veteran was notified of the VCAA 
by letter dated in May 2001.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  The 
Board concludes that discussions as contained in the rating 
action of January 1994 and July 1995, the February 1994 and 
January 1996 statements of the case (SOC), the June 1994 and 
November 2001 and January 2002 supplemental statements of the 
case (SSOC), and in letters dated in December 1993, February 
and April 1994, March 1995, May 1996, November 2000, November 
2001, and October 2002 have provided the veteran with 
sufficient information regarding the applicable rules.  The 
letters, the SOCs, and the SSOCs provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  The letters 
also notified the veteran of which evidence was to be 
provided by the veteran and which by the VA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
veteran testified at a personal hearing at the RO in May 
1994, in part, on the matter concerning a total disability 
rating based on individual unemployability.  
Regarding the claim of service connection for PTSD, the 
veteran was asked to provide information concerning the 
claimed in-service stressors that he believed have led to his 
current psychiatric problems in letters dated in March 1995 
and November 2001, but did not reply.  The veteran was also 
scheduled for several hearings at the RO, including a Travel 
Board hearings.  However, he either failed to report or 
postponed the RO hearings and asked to have them rescheduled, 
then failed to report when they were rescheduled.  He also 
failed to report for a rescheduled Travel Board hearing.  In 
November 2001, he was asked to complete a PTSD Questionnaire 
and to provide additional information so that VA could assist 
him in the development of his claim of service connection for 
PTSD.  A completed questionnaire was not returned nor did he 
provide any additional information so that VA could attempt 
to verify his claimed stressors.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on this 
issue has been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  All pertinent records from VA and all 
available private medical records from sources identified by 
the veteran have been obtained and associated with the claims 
file.  The veteran has not alleged the presence of any 
additional available evidence which would be pertinent to the 
claims now at issue on appeal.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issues as shown on the first page of this 
decision.  

Factual Background

The veteran's service medical records show no complaints, 
findings, or diagnosis of a psychiatric disorder during 
service.  In the Report of Medical History, dated in July 
1969, he indicated that he had trouble sleeping and was prone 
to depression or excessive worry.  In his July 1969 
separation examination, his psychiatric status was normal.  

The veteran's DD-214 shows his primary military occupational 
specialty was that of a supply specialist and that he served 
2 months and 28 days of foreign service.  The veteran was not 
authorized to wear the Combat Infantry Badge and did not 
receive any awards or decorations denoting combat.  

A February 1970 VA psychiatric examination found no 
psychiatric disorders.  VA medical records dated in the 
1980's likewise found no psychopathology.

When examined by VA in November 1993, the veteran reported 
episodes of vomiting, but said that he could avoid vomiting 
and nausea if he ate small portions more frequently.  He had 
no known intolerance to any given food and found relief with 
Mylanta and Fiberall.  His symptoms were aggravated when 
bending his head below his knees.  He denied any regular 
history of diarrhea, and had an episode of vomiting 3 days 
earlier.  On examination, his abdomen was moderately soft and 
free of any masses.  There was a well healed mid-abdominal 
scar measuring 2 x 10 inches with a central area of weakness 
approximately 1 x 2 inches.  There was no evidence of 
herniation.  A rectal examination was negative.  His current 
weight was 172 pounds and unchanged for the past year.  His 
build and nutrition were normal.  The diagnoses included 
history of gastrointestinal distention with intermittent 
vomiting since 1969, and elevated white blood count with no 
evidence of disease.  

At a personal hearing at the RO in May 1994, the veteran 
testified about the difficulties he had maintaining gainful 
employment due, in part, to his gastrointestinal problems.  

A claim for service connection for PTSD was received from the 
veteran in March 1995.  

By letter dated in March 1995, the veteran was asked to 
provide information regarding claimed stressors, employment 
information, and any treatment he had received.  No response 
was received from the veteran, and the letter was not 
returned by the U.S. Postal Service.  

In April 1994, the veteran underwent a psychiatric evaluation 
conducted for the North Carolina Disability Determination 
Service.  In the report the veteran alleged that he sustained 
a combat injury to his stomach when grenade exploded while he 
was caught in a booby trap while in Vietnam.  He claimed that 
explosion almost completely obliterated his stomach, and that 
he was carried back to the U.S. in a stretcher.  The 
impression included major affective disorder and PTSD.  

VA Discharge Summary report dated in January 1995 reflects 
that the veteran was admitted to the psychiatric service for 
the first time in December 1994.  He was depressed and 
suicidal.  The veteran reported that he participated combat 
in Vietnam.  He reported that he was treated for an injury to 
his stomach and had a piece of glass extracted while he was 
in Vietnam.  The diagnoses included dysthymic disorder, 
marijuana abuse, and possible PTSD.  

A VA progress note associated with the claims file in May 
1995 showed that the veteran was seen in the Mental Health 
Clinic in March 1995.  The report did not include any 
clinical findings or a specific diagnosis.  

On VA psychological testing in June 1995, the veteran 
reported that he had no problems adjusting to military 
service, but was vague and unable to report his military 
occupational specialty (MOS), only that "we guarded things" 
while in Vietnam.  He was unable to indicate where his 
primary duty station had been, or where he had served the 
longest period of time while in Vietnam, but acknowledged 
that his duties took place at bases, airports, and field 
depots, with no regular combat duties in the bush.  He denied 
any combat exposure beyond periodic sniper and mortar fire, 
yet he gave a vague and confusion account of seeing others 
wounded and killed, including Vietnamese people and American 
soldiers, though he was unable to specify where and when this 
occurred.  His worst experience in Vietnam was his 
hospitalization following ingestion of contaminated or 
poisoned food, which he reported as a "bobby trap" in his 
rations.  

The examiner indicated that the veteran's response to 
psychometrics was characterized by gross exaggeration that 
invalidated the test results.  Similarly, testing for PTSD 
was also found to be invalid as the test responses were not 
confirmed during the interview.  The examiner concluded that 
the veteran did not met the criteria for PTSD due to vague, 
inconsistent, and unconvincing responses across interview and 
testing.  Additionally, there was no clear evidence of PTSD 
symptomatology found in the medical records reviewed in the 
claims file.  While the veteran's vague report of Vietnam 
events did not clearly meet the DSM-IV A criterion for a 
diagnosis of PTSD, more problematic was his lack of clear and 
consistent reexperiencing symptoms.  Recent treatment records 
were suggestive of dysthymia and personality disorders, 
problems that were not ruled out by this evaluation.  The 
impression included dysthymic disorder, by history.  

An October 2000 upper gastrointestinal series was normal.

During a November 2000 VA gastrointestinal examination, the 
veteran complained of regurgitation of a yellow fluid several 
times a week and said that Alka Seltzer and Pepto Bismol were 
the only things that gave him relief.  He reported the 
following symptoms: some cramping and epigastric pain in the 
left subcostal region, he ate four small meals a day, he 
tended to lose a little weight, and that he had occasional 
constipation.  He denied vomiting blood.  The examiner 
indicated that he had reviewed the claims file and he 
provided a detailed history of the veteran's gastrointestinal 
problems since service.  The veteran weighed 157 pounds and 
was 5 foot 7 inches tall.  He was somewhat emaciated and 
histrionic.  He complained of not being able to lie flat and 
had to curl up in a fetal position.  The examiner indicated 
that he did not have symptoms consistent with a dumping 
syndrome.  Examination of his abdomen was unremarkable and no 
masses or organs were palpated.  There were no abnormal bowel 
sounds.  The diagnoses included status post operative 
vagotomy and pyloroplasty with no evidence of gastric 
resection, and dumping syndrome not found on examination.  
The examiner noted that a recent abdominal CT scan showed 
incidental findings of adrenal adenomas but was otherwise 
normal.  The examiner concluded that the findings strongly 
suggested a psychogenic problem.  

Medical records from the Social Security Administration, 
received in December 2000, include a duplicate copy of the 
April 1994 private psychiatric evaluation report and a 
September 1994 psychological evaluation.  The latter report 
indicated that the veteran was functioning in the mild level 
of mental retardation and was extremely regressed and 
depressed.  He was not able to completely care for himself 
and was social isolated and withdrawn.  He appeared 
significantly depressed and appeared to be experiencing 
hallucinations and delusions, but was guarded and evasive 
when questioned about this.  The report did not offer a 
specific diagnosis.  Included in the medical records was a 
private evaluation by an internal medicine specialist and 
infectious diseases, dated in April 1994.  The report did not 
include any history of psychiatric problems related to 
Vietnam.  The diagnoses included dementia with inappropriate 
affect; possible underlying schizophrenic disorder.  A 
Disability Determination report in September 1994 indicated 
that the veteran was totally disabled due to organic mental 
disorder (chronic brain syndrome).  The secondary diagnosis 
was status post Agent Orange exposure.   

By letter dated in November 2001, the veteran was requested 
to complete a PTSD Questionnaire and to provide additional 
information necessary to obtain evidence in support of his 
claim.  The veteran did not reply to the inquiry or provide 
the requested information.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2002); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 2002).

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection for 
PTSD due to personal assault.  The changes in the regulation 
pertaining to PTSD, as pertinent to this claim, were not 
substantive in nature.  As such, the veteran would not be 
prejudiced by the Board completing appellate action at this 
time.  The revised regulations provide as follows:  

(f) Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  Although service 
connection may be established based on 
other in-service stressors, the following 
provisions apply for specified in-service 
stressors as set forth below: 
(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to 
that prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  
(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f) (effective from March 7, 2002).

Analysis

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in 
combat, a determination that is to be made on a case by case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the stressors 
occurrence and no further development or corroborative 
evidence is required - provided that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  Id.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborate 
his testimony or statements.  Zarycki, at 98.  

In the instant case, there is no evidence of record that 
verifies that the veteran was exposed to situations involving 
combat with the enemy nor was he awarded any medals for 
valor.  Since the veteran did not engage in combat with the 
enemy, his bare allegations of service stressors are 
insufficient; the stressors must be corroborated by official 
service records or other credible supporting evidence.  
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 
Vet. App. 283 (1994).  The veteran did not respond to 
requests by VA to provide detailed information which could be 
used to attempt verification of any alleged stressors.  
Without such information, there is nothing the VA can do to 
assist with verification of stressors.  The duty to assist is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1990).  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions of a 
psychiatrist that alleged PTSD had its origins in service.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  This is particularly true where there has 
been a considerable passage of time between punitive 
stressful events recounted by a veteran and the onset of 
alleged PTSD.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991), reconsidered, 1 Vet. App. 406 (1991).  Inasmuch as 
there is no credible supporting evidence to corroborate the 
occurrence of an alleged stressor, the veteran's claim is 
denied.  

Timeliness of Substantive Appeal

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of an increased 
evaluation for post-gastrectomy syndrome with incisional 
hernia and dumping syndrome.  38 U.S.C.A. § 7104.  
Specifically, it must be determined whether the veteran filed 
a timely substantive appeal pertaining to this issue.  

A claim for an increased rating was received from the veteran 
in August 1993.  By rating action in January 1994, the RO 
denied an increase in the 40 percent evaluation assigned for 
the gastrointestinal disorder.  In March 1999, the Board 
remanded the appeal to the RO, in part, to determine if a 
timely notice of disagreement for the increased rating claim 
had been received.  In August 1999, the RO concluded that a 
letter from the veteran dated in April 1994, constituted a 
notice of disagreement and was timely received.  An SOC was 
sent to the veteran on August 20, 1999, and included a VA 
Form 9 and instructions explaining what the veteran needed to 
do in order to perfect an appeal of this issue.  While a VA 
Form 9 was received in September 1999, the veteran did not 
mention his gastrointestinal problems or refer to his stomach 
disorder in any manner.  (The document was accepted as a 
notice of disagreement for another issue not currently in 
appellate status.)  No further correspondence was received 
from the veteran or his representative until May 2001.  

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a SOC has been provided, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2002).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  Proper completion and filing of a substantive 
appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202 (2002).  

In addition, pertinent applicable criteria provide as 
follows:

§ 20.302 Rule 302.  Time limit for filing 
Notice of Disagreement, Substantive 
Appeal, and response to Supplemental 
Statement of the Case.  

(a) Notice of Disagreement. Except in the 
case of simultaneously contested claims, 
a claimant, or his or her representative, 
must file a Notice of Disagreement with a 
determination by the agency of original 
jurisdiction within one year from the 
date that that agency mails notice of the 
determination to him or her.  Otherwise, 
that determination will become final.  
The date of mailing the letter of 
notification of the determination will be 
presumed to be the same as the date of 
that letter for purposes of determining 
whether an appeal has been timely filed.  

(b) Substantive Appeal.  (1) General.  
Except in the case of simultaneously 
contested claims, a Substantive Appeal 
must be filed within 60 days from the 
date that the agency of original 
jurisdiction mails the statement of the 
case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the statement of the case will 
be presumed to be the same as the date of 
the statement of the case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  

(2) Special rule in certain cases where 
additional evidence is submitted.  Except 
in the case of simultaneously contested 
claims, if (i) a claimant submits 
additional evidence within 1 year of the 
date of mailing of the notification of 
the determination being appealed, and 
(ii) that evidence requires, in 
accordance with § 19.31 of this title, 
that the claimant be furnished a 
supplemental statement of the case, then 
the time to submit a Substantive Appeal 
shall end not sooner than 60 days after 
such supplemental statement of the case 
is mailed to the appellant, even if the 
60-day period extends beyond the 
expiration of the 1-year appeal period.  

38 C.F.R. § 20.302 (2002).  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.302(b), 20.303 
(2002).  If the claimant fails to file a substantive appeal 
in a timely manner, "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  

In the present case, neither the veteran nor his 
representative filed a timely substantive appeal within 60 
days of the August 1999 SOC or within one year of the January 
1994 notice letter.  Additionally, neither the veteran nor 
his representative requested an extension of time for filing 
a substantive appeal in accordance with 38 C.F.R. § 20.303 
(2002).  The veteran, through his wife, requested and 
received several extensions to provide additional evidence, 
but never requested an extension of time to file a 
substantive appeal.  Even assuming, for the sake of argument, 
that the extension requests were construed as a request for 
an extension to file a substantive appeal, the first request 
was not received until December 2000, some 15 months after 
the date that the SOC was promulgated.  VA Regulations 
provide that a request for an extension of time for filing a 
substantive appeal must be made prior to the expiration of 
the time limit for filing the substantive appeal.  38 C.F.R. 
§ 20.303.  Consequently, the Board finds that a request for 
an extension was not timely received.  

In a January 2003 letter, the veteran and his representative 
were notified of the Board's intent to consider the 
timeliness of his substantive appeal.  The veteran did not 
reply or offer any explanation on this matter.  Accordingly, 
the Board finds that a timely substantive appeal for an 
increased evaluation for post-gastrectomy syndrome with 
incisional hernia and dumping syndrome was not filed, and the 
Board is without jurisdiction to adjudicate the claim.  

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  In this case, 
the veteran was informed of the Board's intent to consider 
the jurisdictional question in January 2003.  As such, the 
Board finds that he was afforded appropriate procedural 
protections to assure adequate notice and a chance to be 
heard on that aspect of the claim.  

In making this determination, the Board is also aware that 
the VCAA was signed into law during the pendency of this 
appeal.  Although the recent change in the law fundamentally 
changes the nature of VA's duty to inform and assist 
claimants with their claims, the VCAA did not modify or 
change the statutory standards governing the Board's 
jurisdiction.  As such, the VCAA has no application to the 
facts of this issue.  Accordingly, the claim for an increased 
evaluation for post-gastrectomy syndrome with incisional 
hernia and dumping syndrome is dismissed.  

Total Rating

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 3.340, a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total ratings are authorized for any disability 
or combination of disabilities for which the schedule for 
rating disabilities prescribes a 100 percent evaluation, or 
with less disability, where the requirements of 38 C.F.R. 
§ 4.16 of the rating schedule are present.  

Where the schedular rating is less than total, a total rating 
may be assigned when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially-gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, it is ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the above purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities 
resulting from common etiology or a single accident; (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) multiple injuries incurred in action; 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16 (2002).  

In the instant case, the 40 percent rating currently assigned 
for post-gastrectomy syndrome with incisional hernia and 
dumping syndrome suggests that his disability is 
significantly disabling.  However, that is not to say that 
the disability is totally incapacitating.  The medical 
evidence of record shows that his gastrointestinal symptoms 
are moderate at most, and do not prevent him from performing 
routine tasks such that he is unable to work.  The primary 
symptoms of his gastrointestinal disorder are intermittent 
vomiting, mild weight loss, and occasional nausea and 
diarrhea.  There is no evidence of sweating, circulatory 
disturbance after meals, hypoglycemic symptoms or anemia.  
Although the veteran contends that no employer will hire him 
because his symptoms would interfere with his work, he has 
provided no objective evidence showing that he was denied 
employment on that basis.  The Social Security Administration 
determined that he is unemployable due to non-service 
connected psychiatric problems.  None of the medical records 
from that Agency even remotely suggest that his service-
connected gastrointestinal disorder renders him unemployable.  
In fact, the record includes no opinion by a medical or other 
qualified professional that, but for the existence of his 
significant nonservice-connected psychiatric disabilities, 
the veteran would be unemployable as a result of his service-
connected gastrointestinal disorder, alone.  

Finally, the Board notes that the record does not present any 
unusual factors that might serve as a predicate for a finding 
of unemployability.  For example, it is not shown that the 
veteran's service-connected gastrointestinal disorder 
requires frequent hospitalization, or require an inordinate 
quantity of medication.  As noted above, the veteran does not 
take any prescription medication for his service-connected 
gastrointestinal disorder and relies on over-the-counter 
antacids for relief.  

Accordingly, the Board finds that the evidence does not 
demonstrate that the veteran's service-connected 
gastrointestinal disorder, when considered in association 
with his educational and occupational background, renders him 
unable to secure or follow a substantially gainful 
employment.  It is apparent that his service-connected 
gastrointestinal disorder may interference to some extent 
with employment.  However, such interference is contemplated 
in the 40 percent evaluation currently assigned, and the 
evidence of record does not demonstrate that the service-
connected gastrointestinal disorder results in 
unemployability.  Consequently, the claim for a total 
disability rating for compensation purposes based on 
individual unemployability must be denied.  




ORDER

Service connection for PTSD is denied.  

The appeal of an increased evaluation for post-gastrectomy 
syndrome with incisional hernia and dumping syndrome is 
denied based on a lack of jurisdiction over the issue by the 
Board.  

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

